El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En 21 de octubre de 1933, Eloy Rodríguez Díaz suscribió y entregó a Eloísa Saldaña Muñoz un pagaré por la suma •de $1,800, que se obligó a satisfacer a razón de $75 men-suales, a partir de dicho día, con intereses al 9 por ciento anual, y con la estipulación de que “vencidos y no satisfe-chos dos plazos de amortización, la acreedora podia decla-rar vencida la dueda en su totalidad.”
Satisfizo el demandado las mensualidades correspon-dientes a los meses de noviembre y diciembre de 1933 y enero y febrero de 1934, este último plazo mediante un che-*653que expedido el 31 de marzo de 1934, por $81.64, estando' en él incluidos los intereses. Desde entonces acá nada lia satisfecho Rodríguez, pues si bien es cierto que en 14 de mayo de 1934 remitió un cheque a la demandante por $86.25 para el pago de la mensualidad correspondiente al 27 de marzo de 1934, según expresa el mismo cheque, éste no pude ser satisfecho porque no lo firmó el demandado.
La demanda se presentó en mayo 16, 1934. El deman-dado expepcionó dicha demanda sobre la base de que la misma no aduce hechos suficientes para constituir una causa de acción. La excepción fué desestimada, y contestada la demanda y celebrado juicio, el tribunal inferior dictó sen-tencia declarando con lugar la demanda.
En su alegato el demandado suscita solamente una cues-tión. Insiste en que la excepción previa debió haber sido sostenida porque en ninguna parte de la demanda se alega que la acreedora declarara en forma alguna vencida la obli-gación total de pagar. A juicio del apelante, la declaración de vencimiento de la deuda era esencial para que el Sr. Ro-dríguez viniese obligado a satisfacer la totalidad de la deuda en vez de las dos mensualidades que dejó de satisfacer.
Cuatro son los casos citados por el apelante en apoyo de sus puntos de vista. El primero, Cox v. Delmas, 99 Cal. 104, 33 P. 836, no sostiene la doctrina invocada. Fué ésta una acción iniciada por un cliente en reclamación de cierta suma de dinero cobrada por su abogado en su nombre. Se sostuvo que en este caso no fué necesario alegar previo re-querimiento de pago. Luego la corte, a manera de dictum, sostuvo en el curso de la opinión las siguientes conclusiones, que el apelante copia en su alegato:
“Es claro que cuando el requerimiento es una parte integrante de la causa de acción, como cuando el deber de pagar o de entregar propiedad, o cíe ejecutar algún acto, no surge hasta después de ese requerimiento, entonces la regla general es que debe alegarse una previa demanda; pero cuando ha vencido el tiempo para ejecutar *654el acto y el demandado tenía el deber de ejecutarlo incondicional-mente, entonces no es necesario otro requerimiento que la radicación del pleito.”
Inmediatamente después dice la corte:
“Desde luego, la dificultad estriba en aplicar la regla a cada caso en particular; pero la razón de la misma para exigir el reque-rimiento es que sería injusto e inequitativo someter a un demandado a un litigio sin notificarle antes la reclamación del demandante, para que diebo demandado tenga la oportunidad de satisfacer la reclama-ción sin las molestias y gastos de un litigio.”
En Danielsen v. Neal, 164 Cal. 748, donde se promovió una acción para la reforma de un testamento, se alegó que para establecer la acción era necesaria una previa demanda. La Corte Suprema, citando el caso de Cox v. Delmas, supra, se expresó así:
“En apoyo de la sentencia, alega el demandado que esta acción para la reforma del testamento no puede originarse sin una demanda previa, que no ba sido alegada. Hay alguna autoridad en apoyo de este criterio, pero no es ésta la regla de decisión en nuestro es-tado, ni tampoco la regla de adopción general. Cuando un derecho se origina o depende de una demanda previa, en otras palabras, cuando la demanda es una parte integrante de la causa de acción, opinamos que debe hacerse antes de promoverse el litigio. Pero cuando existe un deber incondicional de parte del demandado de ejecutar cierto acto, la radicación del pleito es la única demanda necesaria. (Citas.)”
Como Remos visto, en Cox v. Delmas, supra, la corte, ajustándose a los hechos, resolvió que no fué necesario el requerimiento de pago, añadiendo luego que cuando el deber de pagar o de entregar propiedad o de ejecutar algún acto, surge después del requerimiento, entonces éste es necesario como una condición precedente para promover la acción. Las conclusiones mantenidas en el caso citado distan mu-cho de sostener el criterio sustentado por el demandado ape-lante. El mismo tribunal californiano, en una decisión posterior *655(Wetzel v. Cale, 175 Cal. 208), expone claramente su criterio en los siguientes términos:
£<E1 demandante no tuvo necesidad de alegar, ni la corte de con-cluir, que había elegido, después de cinco días de vencido un plazo, declarar vencida la suma total. La demanda establece los hechos que autorizan al tenedor del pagaré a ejercer este derecho, y el co-mienzo de la acción para recobrar la suma total constituye en sí mismo un ejercicio de la opción y una notificación suficiente. (Ci-tas.) ”
Los hechos que sirvieron de base a las conclusiones que .anteceden son muy parecidos, si no idénticos, a los que han dado origen al presente litigio. En ambos casos el acreedor quedó autorizado para declarar vencida y exigible la tota-lidad de la obligación, cuando el deudor dejase de pagar, después de su vencimiento, alguno de los plazos convenidos. En el pagaré alegado en Wetzel v. Cale, supra, se decía que en caso de que cualquier plazo no fuese satisfecho dentro de los cinco días después de vencido, la totalidad de la suma principal y de los intereses no satisfechos quedaría vencida y sería exigible at the election of the holder of the note. De acuerdo con el pagaré suscrito por el demandado Ro-dríguez, el acreedor puede también declarar vencida la to-talidad de la deuda cuando el deudor ha dejado de satisfacer a su vencimiento dos de los plazos convenidos.
Cita también el apelante el caso de Whitton v. Whitton, 75 Am. Dec. 163, donde se declara sin lugar una excepción previa a una demanda basada en el hecho de que dicha de-manda no establece el requerimiento previo antes de ini-ciarse la acción. Los hechos en este caso se refieren a tras-pasos de bienes inmuebles poseídos en comunidad. El apelante copia lo siguiente de la opinión del tribunal:
“Cuando en alguna forma depende de la voluntad de la parte de qué manera o en qué fecha una cosa deba hacerse, or whether it shall be done at all, la parte debe requerir la ejecución de una con-dición; Com. Dig., tit. Pleader, C. 69.”
*656A raíz de las anteriores palabras copiadas por el ape-lante, dice el juez ponente:
“Este no es el caso y yo no be encontrado otro caso donde nn requerimiento especial baya sido necesario a menos que así se ex-prese en el contrato.”
El caso de Basse v. Gallegger, 76 Am. Dec. 225, resueltoen 1858, es el único que parece sostener los puntos de vista del apelante, aunque se refiere a casos de hipoteca. El syllabus de este caso expone los hechos y el criterio de la corte de Wisconsin, como sigue:
‘ ‘ El acreedor hipotecario debe dar aviso de. su elección de que el principal ha vencido y es exigible, cuando el deudor hipotecario ha incurrido en mora, si la hipoteca dispone que el principal, en caso-de mora, quedará inmediatamente vencido- y será exigible a elección del acreedor. Hasta que tal aviso haya sido dado, dicho principal no queda vencido.”
La jurisprudencia que sostiene que el aviso no es nece-sario en aquellos casos en que el acreedor puede declarar vencida la deuda a su elección, cuando se ha dejado de sa-tisfacer alguno de los plazos, es abundante.
En Hartge v. Capeloto et al., 241 P. 5, la Corte Suprema de Washington se expresó así:
“Se sostiene a nombre de Gapeloto que sea ello como fuere Hartge no tiene derecho a recobrar suma alguna en la teoría de que toda la deuda ha vencido, debido a que él ha dejado efectivamente-de hacer tal elección. Nuestra decisión en Cook v. Strelau, 127 Wash. 128, 129 p. 846, nos parece decisiva en contra de esta conten-ción. Esa resolución, en armonía con observaciones anteriores de-la corte allí mencionadas, siendo al efecto de que la iniciación de un recurso tendente a recobrar determinada cantidad en la teoría de que toda la deuda ha vencido debido a la falta de pago de Ios-plazos convenidos, como sucede en este pagaré, constituye de por sí' suficiente elección a ese respecto. 8 C. J. 417.”
En 8 C. J. 417 hallamos lo siguiente:
“No es necesario que el tenedor notifique al librador que ha ele-gido considerar el pagaré vencido por falta de pago de los intereses--o por otro motivo, a menos que haya una disposición a ese respecto. *657En ausencia de esto, la iniciación de un recurso en cobro del docu-mento, o de un procedimiento ejecutivo, constituye suficiente elec-ción. ’ ’
En Drug Co. v. Miranda, 50 D.P.R. 531, recientemente resuelto, esta corte sostiene que aceptadas varias letras de cambio conteniendo la condición de que, de dejarse de pagar alguna de ellas a su vencimiento, todas las demás se consi-derarían vencidas, el tenedor puede instar acción para re-cobrar el importe total de las mismas sin necesidad de no-tificar previamente al deudor ni darle oportunidad de pagar. Aunque en este caso se dice expresamente que si se dejaba de pagar alguna de las letras de cambio a su vencimiento, todas las demás obligaciones quedarían vencidas, el principio apli-cable es el mismo, ya que en uno y otro caso el acreedor puede utilizar o no, a su elección, el derecho de reclamar judicialmente la totalidad de la deuda.
No cometió error la corte inferior al declarar sin lugar la excepción de falta de causa de acción. Además, como cuestión de hecho, el demandado no ha negado la existencia de la deuda ni ha hecho oferta alguna de pago durante la tramitación del litigio. La demanda fué radicada en 25 de febrero de 1935. El deudor simplemente desea que el acreedor le informe el vencimiento de la totalidad de la deuda para que a su juicio pueda tener el derecho de reclamar ju-dicialmente el cumplimiento de la obligación. En otras pa-labras, el demandado desea que la demanda sea desestimada para que el acreedor le informe de lo que ya desde hace tiempo conoce. No ignoraba el demandado que si dejaba de pagar dos de los plazos convenidos, la acreedora podía declarar vencida la totalidad de la obligación contraída. Al dejar de satisfacer estos dos plazos debió saber que la de-mandante podía ejercitar su derecho de elección. La inter-posición de 1a. demanda constituye una notificación clara y explícita de que la elección ha sido hecha.

Debe confirmarse la sentencia apelada.

El Juez Presidente Señor del Toro no intervino.